Case 1:16-cv-09517-LAK Document 378-3 Filed 09/13/21 Page 1 of 9




                     E x hi bit C
     C a s Case
           e 1: 1 6-1:16-cv-09517-LAK
                     c v- 0 9 5 1 7- L A K- K H P Document
                                                   D o c u m e nt378-3
                                                                  2 6 2- 2 4Filed
                                                                               Fil e09/13/21
                                                                                     d 1 1/ 0 8/ 1 9Page
                                                                                                      P a g2e of2 9of 9




PBGC
l >/ ot e ~ti n!I Al)lilri c a' s P oll si o n s
                                                   P e n si o n B e n efit G u ar a nt y C or p or ati o n
                                                   1 2 0 0 K Str e et. N. W,, W a s hi n gt o n , D. C. 2 0 0 0 5- 4 0 2 6 .


          VI A O V E R NI G H T M AI L
                                                                                                                                M A R 2 9 2016
          E b. er Br os. Wi n e & Li q u or C or p or ati o n
         .c/ o Ms. W e n d y E b er
          1 5 5 P ar a g o n Dri v e
          R o c h est ei', N e w Y or k 1 4 6 2 4

                           R e:              D e m a n d f or P a y m e nt of St at ut or y Li a biliti es R es ulti n g fr o m T er mi n ati o n of t h e
                                             E b er Br os, Wi n e & Li q u ot' C or p. R etir e m e nt Pl a n

          D e ar Ms. E b er:

                     T h is is a d e m a n d f or p a y m e nt of li a biliti es t o t h e P e n si o n B e n efit G u ar a nt y C or p or ati o n
         ( " P H G C ") u n d er s e cti o ns 4 0 0 6, 4 0 0 7, 4 0 4 2, 4 0 6 2, a n d 4 0 6 8 of t h e E m p l o ye e R etir e m e nt I nc o m e
         S e c urit y A ct of 1 9 7 4, as a m e n d e d (" E R 1 S A"), a n d s e cti o ns 4 1 2 a n d 4 3 0 of t h e I nt er n al R e v e n u e
         C o d e ( "l R C "), r es ulti n g fr o m t he t e 1 mi n ati o n of t h e E b er Br os. Wi n e & Li q u or C or p. R etir e m e nt
         Pl a n (t h e " Pl a n "). S e e 2 9 V. S. C. § § 1 0 8 2, 1 0 8 3, 1 3 0 6, 1 3 0 7, 1 3 6 2, 1 3 6 8.

                     1. B asis of Li a bilit y . O n A u g ust 6, 2 0 1 4, P B G C iss u e d n oti c e t o E b er Br os . Wi n e a n d ·
         Li q u or C or p or ati o n ( « E B W L C''), t h e Pl a n' s s p o ns or, of its d et er mi n ati o n p urs u a nt t o 2 9 U. S. C ,
         § 1 3 4 2( a) t h at t h e Pl a n s h o ul d b e t er mi n at e d, T h e Pl a n w as t er mi n at e d b y Or d er of t h e U nit e d
         St at es Di stri ct C o urt i n t h e W est er n Distri ct of N e w Y or k d at e d J a n u ar y 1 9, 2 0 1 6, a p p oi nti n g
         P B G C st at ut or y tr ust e e of t h e Pl a n ( " Or d er "). T h e Or d er est a blis h e d A pril 3 0, 2 0 1 0, as t h e
         t c n ni n ati o n d at e of t h e Pl a n u n d er 2 9 U, S ,C, § 1 3 4 8. W h e n a p e nsi o n pl a n is t er mi n at e d u n d er
         2 9 U. 8. C. § 1 3 4 2', a n y e ntit y w hi c h, o n t h e t er mi n ati o n d at e, is a c o ntri b uti n g s p o ns or ofl h e pl a n
         or a m e m b er of t h e c o ntri b uti n g s p o n s or' s c o ntr oll e d gr o u p, is,j oi ntl y a n d s e v er all y Ha b 1e t Q
         P B G C f or t h e li a: biliti es t o P B G C u n d er 2 9 U. S. C. § § 1 3 0 6, 1 3 0 7 a n d 1 3 6 2, a n d 2 6 U. S. C . § §
         4 1 2 a n d 4 3 0.

                     2. Li a bilit y of C o nt r oll e d G r o u p. U n d er 2 9 U, S. C. § 1 3 0l( a)(l 4), a " c o ntr oll e d gr o u p "
         c o m pris es all b usi n ess es u n d er c o m m o n c o ntr ol, as d et er mi n e d u n d er P B G C r e g ul ati o ns t h at ar e
         c o nsist e nt a n d c o e xt e nsi v e wit h Tr e as ur y r e g ul ati o ns u n d er I R C § § 4 1 4( b) a n d ( c). A " p ar e nt -
         s u bsi di ar y " c o ntr oll e d gr o u p is a· c h ai n of or g a ni z ati o ns c o n n e ct e d t hr o u g h o w n ers hi p of a
         c o ntr olli n g i nt er est wit h a c o m m o n p ar e nt or g a ni z ati o n. " 2 6 C. P .R. § 1. 4 1 4( c)- 2( b )(] ). T h e t er m
         '' or g a niz ati o n " m e a ns a s o le pr o pri et ors hi p, a p a 1t n ers hi p, a. tr ust, a n est at e, or a c or p or ati o n. 2 6
         C. F. R. § l . 4 l 4( c)- 2( a) . t n t h e c as e of a c or p or atf o n, t h e t er m ''c o ntr oll b g i nt er est" m e a ns
         o w n ers hi p of at l e ast 8 0 % of all v oti n g st o c k of t h e c or p or ati o n or at l e ast 8 0 % of t h e t ot al v al u e
         of all st o c k of t h e c or p or ati o n , 2 6 C. F .R. § l . 4 1 4( c)- 2( b)( 2)(i)( A).



                                                                                   P a g el of 4



                                                                                                                                          QQ
                                                                                                                               E B -0 0 0 1 9 0 0 9
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-3
                                                             2 6 2- 2 4Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g3e of3 9of 9




              P B G C h as d et er mi n e d t h at, as oft h e t er mi n ati o n d at e' 6f t h e Pl a n, ( 1) E B W L C; ( 2) E b er
  Br os. & C o. I n c, ('' E b er Br os."); ( 3) E b er Br os .• Wi 1 1e & Li q u or M etr o, .I n c. (" E b er M etr o"); a n d
  (4) E b er ,C o n n e cti c ut, L L C ( " E b er- C T ") c o nstit ute d a p ar e nt -s u bsi di ar y c o ntr oll e d gr o u p b as e d
  o n (f\) E b er Br os.' dir e ct o w n ers hi p of 1 0 0 % of E B W L C, ( b) B B W L C's dir e ct o w n ers hi p of
  1 0 0 % of E b er M etr o, a n d ( c) E b er M etr o; ~ dir e ct o w n ers hi p of 8 5 % of E b er -C T. C o ns e q u e ntl y,
  E B W L C, E b er Br os., E b er M etr o, a n d E b er- C T ar e j oi ntl y a n d s e v er all y li a bl e f or t h e E RI S A
  li a biliti es r es ulti n g fr o m t h e t er mi n ati o n of t h e Pl a n .

              3. E m pl o y e r Li a bilit y U n d e r 2 9 U. S. C. § 1 3 6 2( h). U n d er 2 9 ,U. S. C. § 1 3 6 2( 6), t h e pl a n
  s p o ns or a n d e a c h m e m b er of its c o ntr oll e d gt o u p ar e j oi ntl y a n d s e v er a U y li a bl e t o t h e P B G C f or
  e m pl o y er li a bilit y arisi n g u p o n t e 1 mi n ati o n of a p e nsf o u pl a n c o v er e d b y Ti tl e T Y of E RJ S A
. ('' E m pl o y er Li a bilit y"). E m pl o y er Li a bilit y is e q u al t o t h e a m o u nt of t h e u nf u n d e d b e n efit
  li a biliti es u n d er t h e Pl a n as of t h e 1 err ni n a 1i o n d at e, t o g et h er wit h i nt er e st fr o m t h e t er mi n ati o n
  d at e, 2 9 U, S; C, § 1 3 6 2( b)(J). T h e a m o u nt of u nf u n d e d b e n efit li a biliti es is t h e e x c ess of t h e
  pr es e nt v al u e • of b e n efit li a biliti es u n d er t h e Pl a n, d et er mi n e d o n t h e b asis of a ct u ari al
  asst u n pt i o ns pr es cri b e d b y t h e P B G C 1 o v er t h e pr es e nt v al u e of Pl a n ass ets. 2 9 U. S. C.
  § J 3 0 1( a)( 1 8).

              Wit h r es p e ct t o t h e Pl a n, P B G C h as d et er mi n e d t h at as of A ptil 3 0, 2 0 1 0, ·b e n efit
  li a biliti es w er e $ 1 1, 2 5 2, 8 1 6 a n d Pl a n ass ets w er e $ 6, 0 8 7, 0 5 2., T h er ef or e, t h e a m o u nt of
  u nf u n d e d b e n efit li a biliti es is $ 5, 1 6 5, 7 6 4', p his i nt er est.

             P urs u a nt t o P B G C r e g ul ati o n 2 9 C. F. R. § 4 0 6 2, 7( a) a n d ( c), t h e i nt er e st r at e us e d i n
  d et er mi ni n g t h e e m pl o y er li a bilit y is t h e a n n u al r at e pr es cri b e d u n d er 2 6 U. S. C. § 6 6 0 1( a). As of
                                                                                                                                   of
  M ar c h 2 2, 2 0 1 6, i nt er est of $ I , 0 7 2, 1 5 6 h as a c cr u e d o n t h e u nf u n d e d b e n efit li a biliti es t h e
 .Pl a n. A c c or di n gl y, t h e t ot al a m o u nt of E m. Pl o y er Li a bilit y o w e d j oi ntl y a n d s e v er all y b y
  E B W L C, E b er Br os., E b er M etr o a n d E b er- C T t o P B O C as of t his d at e is $ 6, 2 3 7, 9 2 0.

              4. Li e n U n d e r 2 9 U. S. C. § 1 3 6 8. P urs u a nt t o 2 9 Ll. S. C. § l 3 6 8( a) a n d 2 9 C. F, R.
  § 4 0 6 8. 4, if a pers o 1 1 li a bl e u n d er 2 9 U. S. C. § 1 3 6 2 f ails or r ef us es t o p a y t h e E m pl o y er Li a bilit y
  wit hi n t h e ti m e s p e cifi e d i n a d e m a n d l ett er, t h e P B G C will h a v e a H e n o h all of t h e pr o p ert y a n d
  ri g ht s t o pt: o p e 1t y b el o n gf o g t o t h e li a bl e p ers o ns. T h e a m o u nt .o f t h e li e n is t h e l ess er of t h e
  lia bilit y, i n cl u di n g i nt er est, of 3 0 p er c e nt of t h e c oll e cti v e n et w ort h of t h e li a bl e c o ntr oll e d gr o u p
  as of t h e t er mi n ati o n d at e of t h e pl a n.

              P B G C h as d et er mi n e d t h at as of A pril 3 0, 2 0 1 0, tl')e c olle <;:ti ve n et w 0 1t h of t h e. c o ntr oll e d
· gr o u p c o nsisti n g of E B W L C, E b er Br os,, E b er M etr o a n q E b er- C T w as $ 7, 2 9 1, 6 6 6.
  C o ns e q u e ntl y, u p o n f ail ur e t o p a y i n a c c or d a n c e wit h t his d e m a n d, P B G C will h a v e a li e n o n all
  pr o p ert y of E B W L C, E b er Br os., E b er M etr o a n d E b er -C T i n t h e a m o u nt of 3 0 p er c e nt of its
  c oll e cti v e n et w ort h, or $ 2, 1 8 7, 5 0 0,                                                                                 ·

             5. P a y m e nt of E m pl o y e r Li a bilit y. P B G C h er e b y d e m a n ds p a y m e nt of $ 2, 1 8 7, 5 0 0 n o
 l at et t h a n 2: 0 0 P- ~· E ast e m D a yli g ht Ti m e, A pril 4, 2 0 1 6.



                                                                Page    2 of 4




                                                                                                                E B- 0 0 0 1 9 0 1 0
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-3
                                                             2 6 2- 2 4Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g4e of4 9of 9




             As pr o vi d e d i n 2 9 C. F. R § § 4 0 6 2. 3( b) a n d 4 0 6 2. 9, P B G C m a y : pr es cri b e c o m m er ci al l y
 r e as o n a bl e te 1 1 ns f or p a y m e nt of s o m u c h of t h e E m pl o y er Li a bilit y as e x c e e ds 3 0 p er c e nt of t h e
 c o lle cti v e n et w ort h of A B C' s c o ntr oll e d gr o u p . T h at a m o u nt is $ 4, 0 S Q, 4 2 0.

              As pr o vi d e d i n 2 9 C. F. R . § 4 0 6 2 .9( b), a p ers o n li a bl e l o P B G C u n d er 2 9 U. S . C.
  § 1 3 6 2 { b) m a y r e q u est d ef err e d p a y m e nt t er ms f o 11 a n y p orti o n of t h e E m pl o y er Li a bilit y , T h e
 ·r e q u e sr m u st b e i n wl'iti n g a n d i n cl u d e t h e i nf o 1 1 n ati o n r e q uir e d u n d er 2 9 C. F . R § § 4 0 6 2. 6 a n d
  4 0 6 2. 9.                                         .

             I n or d er ti p a v oi d f urt h er e nf or c e m e nt a cti o n b y .P B G C ·u n d!;lr 2 9 U. S ,C. § § 1 3 6 2( b) a n d
 1 3 6 8, E B W L C, E b er Br os., E. b er M et!' o a n d E b er- Cl m ust; n o 'l at er t h a n t h e d at e s p e cifi e d
 a b o v e, eit h er ( a) p a y P B G C $ 2, 1 8 7, 5 0 0, a n d e nt er i nt o t er ms t o p a y t h e r e m ai n d er or ( b) e nt er
 i nt o alt e m ati v e arr a n g e m e nts wit h P B G G. lf E B W L C, E b er Br os., E b er M etr o a n d E b er- C T d o
 n ot c o m p l y wit h t his d e m a n d, P B G C m a y t a k e f urt h er e nf or c e m e nt a cti o n, i n clu di n g, b ut n ot
 li mit e d t o, p erf e cti n g a n d e nf or ci n g t h e li e n u n d er 2 9 U. S. C. § 1 3 6 8 a n d/ pf i nstit uttn g a ci vil
 a cti o n t o c oll e ct t h e f ull a m o u nt oft h e E m pl o y er Li a bilit y . 2 9 U, S. C. § § 1 3 0 3( e) a n d 1 3 6 8( d),

            6, Li a bilit y f o r T e r mi n ati o n P r e mi u m s U n d e r 2 9 U. S. C. § § 1 3 0 6, 1 3 0 7, E B W L C,
 E b er Br os,, E b er M etr o a n d E b er- C T ar e j oi ntl y a n d s e v er all y li a bl e t o P B G C f or t err ni.n ati o n
 pr e mi u ms of $ 1, 2 5 0 p ~r y e ar p er Pl a n p arti ci p a nt f or e a c h of t h e t hr e e y e ars f oll o wi n g t b e
 e st a bli s ht n e nt oft h e Pl u n 1 s·t er mi n ati o n d at e. S e e 2 9 U. S . C. § § 1 3 0 6( a)( 7), 1 3 0 7; 2 9 C. F. R. § §
 4 0 0 6. 7, 4 0 0 7 .1 3. T h er e w er e 4 3 4 p art 1 ci p a nts i n t h e Pl a n at t h e a p pli c a bl e ti m e. T h er ef m e, t h e
 a m o u nt of e a c h of t h e t hr e e a 1 m u a l t er mi n ati o n pr e mi u ms is $ 5 4 2 ,5 0 0 . P a y m e nt of t h e
 t er mi n ati o n pr e mi u m is d u e o n t h e 3 0 t h d a y of e a c h ,t w el v e m o nt h p eri o d b e gi n ni n g wit h t h e first
 f ull c al e n d ar m o nt h f oll o wi n g t h e m o nt h i n w hi c h t h e d at e of Pl a nt eri ni n ati o n w as est a blis h e d ..
 S e e 2 9 C. F. R. § 4 0 0 7. 1 3(f). T h e d at e of Pl a n t er mi n ati o n w as est a blis h e d u p o n e ntr y of t h e Or d er
 t er mi n ati n g t h e Pi & n o n .i art u ar y 1 9, 2 0 1 ,6,. T h er ef or e, p a y m e nt oft h e first $ 5 4 2, 5 0 0 t errrii n atf o n
 pr e mi u m w as d u e o n M ar c h 1, 2 0 1 6. P a y m e nt of t h e s e c o n d $ 5 4 2, 5 0 0 t er mi n ati o n pr e mi u m is
 d u e o n M ar c h 2, 2 0 1 7. P a y m e nt of t h e t hir d a n d fi n al $ 5 4 2, 5 0 0 t er mi n ati o n. pr e mi u m is d1,.1e o n
 M ar c h 2, ,2 0 1 8.

               I nt er est f or a n y p ast" d u e t er mi n ati o n pr e mi u ms a c cr u es at t h e a n n u al r at e pr es cl'i b e d i n
 s e cti o n 6 6 0 1( a) of t h e I nt er n al R e v e n u ~ C o d e, c o m p m m d e d d ail y. S e e 2 9 C. F. R § 4 0 0 7 ,7,
 P B G C c al c ul at es t h at as of M ar c h 2 2, 2 0 1 6, i nt er est of $ 9 3 5 ,0 0 h as a c cr u e d o n u n p ai d
 t e 1 1 ni n ati o n pr e mi u ms. F or p a y m e nt i nstr u cti o ns, pl e as e r ef er t o P B G C' s w e bsit e at:
 htt p ;// p b g c. g o v/ pr a c/ pt e m/t er mi n ati o n- p 1:e mi u ms. ht ml.

           F ail ur e t o p a y o utst a n di n g t er mi n ati o n pr e mi u ms m a y r es ult i n f urt h er e nf or c e m e nt a cti o n
 b y P B G C, i n cl u di n g, b ut n ot li mit e d t o, i nstit uti n g a ci vil a cti o n, or r ef erri n g t h e d e bt t o t h e
 U nit e d St at es Tr e as ur y D e p art m e nt's Fi n a n ci al M a n a g e m e nt S er vi c e f or c oll e cti o n u n d er 2 9
 C. F ,R. § 4 9 0 3 ,

              7. Eff e cti v e n e s s of t his D e m a n d u n d e r 2 9 C. F ,R. § 4 0 6 8. 3ft), P uts u ~ mt t o P B G C
 r e g u lati o n, 2 9 C. F. R , § 4 0 6 8 J( c), t h e P B G C m a y d e m a n d p a y m e nt i m m e di at el y u p o n
 d et er mi ni n g t h e a m o u nt of li a bilit y i n a n y c as e i n w hi c h it b eli e v es t h at its a bilit y t o o bt ai n

                                                                 P a g e 3 of 4




                                                                                                                 E B- 0 0 0 1 9 0 1 1
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-3
                                                             2 6 2- 2 4Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g5e of5 9of 9




 p a y m e nt.is i n j e o p ar d y. I n t his c as e, P B G C b eli e v es t h at its a bilit y t o o bt ai n p a y m e nt is f o
 j e o p ar d y d u e t o t h e d n; m mst a n c es bft hi s c as e, i n cl u di n g p ossi bl e st at ut e of Ii mit ati ot 1s
 ar g u m e nts, a n d E b er- Ci' s b eJi eft h at h a vi n g a n u nr es ol v e d li a bilit y t o P B G C will c aij;s e t h e m t o
 l os e c ust o m ers a n d d e gr a d e t h eir b usi n ess, S e e als o 2 9 C. F. R. § 4 0 0 3. 2 2( b) (" P B G C ma y, i n its
 dis cr eti o n, or d er t h at t h e i niti al d et e 1 mi n ati o n i n a c as e i s eff e cti v e o n t h e d at e it is iss u e d,").

             P B G C a c c or di n gl y d e m a n d s; b y 2 p. m, E a st e m D a yli g ht Ti m e o n A pril 4, 2 0 1 6:

              1.       P a y m e nt of E m pl o y er Li a bilit y of $ 2, 1 8 7, 5 0 0 i n a c c or d a n c e wit h p ar a gr a p h 5
                       a b o v e; a n d                                                                     ·
             2.        E nt er irtt o t e 1 ms wit h P B G C f or p a y m e nt of t h e r e m ai n d er of t h e E m pl o y er
                       Li a bilit y i n t h e a m o u nt of $ 4, 0 5 0, 4 2 0, i n a c c or d a n c e wit h p ar a gr a p h 5 a b o v e.

              B e c a qs e t h e P B G C i s i n v o ki n g 2 9 C. F. R. § § 4 0 0 3. 2 2( b } a n d 4 0 6 8. 3( c), t h er e i s n o ri g ht
 t o a p p e al p urs u a nt t o 2 9 C. F. R. § 4 0 0 3, A c c or di n gl y, t his d et e n n .i n ati o n is eff e cti v e as of t h e
 d at e of t his l ett er, p urs u a nt t o 2 9 C. F. R. § 4 0 0 3. 2 2( b),

             . Pa y me 1 1t of t h e a b o v e -st at e d a m o u nt s s h o ul d b e m a d e b y wir e tr a n sf er t o t h e ? 1 3. G C 1s
 a c c o u nt at t h e St at e Str e et B a n k a n d Tr u st C o m p a n y, B o st o n, M ass a c h us etts (t h e P B G C
 c u st o di ~ n b a n k). Wir e tr a n sf er i n str u cti o n s ar e e n cl o s e d. A n y q u e sti o n s r e g ar d i ng t hi s d e m a n d
 s h o ul d b e dir e ct e d t o Ms. Ki m b er 1 y N e ur eit er of P B G C' s· Offi c e of t h e C hi ef C o u ns el. Ms.
 N e ur eit er c a n b e r e a c h e d at ( 2 0 2) 3 2 6- 4 0 2 0 e xt. 3 5 8 1, or n e ur eit el'. ki m b erl y @ p b g c. g o v.

                                                        Si n c er el y,


                                                  ./
                                                            v ~· ~  ~            ~ - - -
                                                        ! Gr e n L. M orri s, A cti n g Dir e ct or
                                                        C or p or at e Firi a n c e a n d R e str u ct uri n g D e p art m e nt

 E n cl o s ur e




                                                                P a g e 4 of 4




                                                                                                               E B- 0 0 0 1 9 0 1 2
      C a s Case
            e 1: 1 6-1:16-cv-09517-LAK
                      c v- 0 9 5 1 7- L A K- K H P Document
                                                    D o c u m e nt378-3
                                                                   2 6 2- 2 4Filed
                                                                                Fil e09/13/21
                                                                                      d 1 1/ 0 8/ 1 9Page
                                                                                                       P a g6e of6 9of 9




PB GC
J > r ot e ctl n g A m e ·rt c a· s P e n si o n s
                                                     P e n si o n B e n efit G u ar a nt y C or p or ati o n
                                                     1 2 0 0 K Str e et; N. W,. W a s hl n gt o n , D. C: , 2 0 0 0 5- 4 0 2 6


          VI A O V E R NI G H T M AI L                                                                                           M A R 2 E 2016
          E b er BJ' Os, Wi n e & Li q u or M etr o, I n c.
          c/ o M L L est er E b er
          9 5 All e ns Cr e e k R o a d
          R o c h est er, N e w Y or k 1 4 6 1 8

                             R e:              D e m a n d f or P a y m e nt of St at ut or y Li a biliti es R es ulti n g fr o m T er mi n ati o n of t h e
                                               E b er Br os . Wi n e & Li q u or C or p . R etir e m e nt Pl a n

       · D e ar Mr. E b er:

                      T his is a d e m a n d f or p a y m e nt of li a biliti es t o t h e P e nsi o n B e n efit G u ar a nt y C or p or ati o n
          ( " P B G C ") u n d er s e cti o ns 4 0 0 6, 4 0 0 7, 4 0 4 2, 4 0 6 2, a n d 4 0 6 8 of t h e E m pl o y e e R etir e m e nt I n c o m e
          S e c urit y A ct of 1 9 7 4, as a m e n d e d ( " E Rl S A "), a n d s e cti o ns 4 1 2 a n d 4 3 0 of t h e I nt er n al R e v e n u e
          C o d e ("I R C' 1), r es ulti n g fr o m t h e t e 1 mi n ati o n of t h e E b er Br os. Wi n e & Li q u or C or p. R etir e m e nt
          Pl a n {t h e " Pl u n" }. S e e 2 9 U. S -. C. § § 1 0 8 2, I 0 8 3, 1 3 0 6, 1 3 0 7, 1 3 6 2, 1 3 6 8,

                                                       O n A u g ust 6, 2 0 1 4 , P B G C iss u e d n oti c e t o E b er Br os. Wi n e a n d
                             1. B a si s of Li a bilit y.
          Li q u or C or p or ati o n   (' 1
                                             E B  W L C"),  t h e Pl a n' s s p o ns or, of .it s d et er mi n ati o n p urs u a nt t o 2 9 U. S. C.
          § 1 3 4 2( a) t h at t h e Pl a n s h o ul d b e t er mi.n at e d. T h e Pl a n w as t e n ni n at e d b y Or d er of t h e U nit e d
          St at es Distri ct C o urt i n t h e W est er n Distri ct of N e w Y or k d at e d J a n u ar y 1 9 , 2 0 1 6, a p p oi nti n g
          P B G C st at ut or y tr ust e e of t h e Pl a n ( " Or d er "). T h e Or d er est a blis h e d A pril 3 0, 2 0 l 0, as t h e
          t e n ni n ati o n d at e of t h e Pl a n u n d er 2 9 U. S. C. § 1 3 4 8. W h e n a p e nsi o n pl a n is t er mi n at e d u n d er
          2 9 U. S. C. § 1 3 4 2, a n y e ntit y w hi c h, o n t h e t er mi n ati o n d at e, is a c o ntri b uti n g s p o ns or of t h e pl a n
          or a m e m b er of t h e c o ntri b uti n g s p o n s or' s c o ntr oll' e d gr o u p, is J oi ntl y a n d s e v er all y U a bl e t o
          P B G C f or t h e li a biliti es t o P B G C u n d er 2 9 U, S ,C. § § 1 3 0 q, 1 3 0 7 a n d 1 3 6 2 , a n d 2 6 U. S. C. § §
          4 1 2 a n d 4 3 0,

                      i. Li a bilit y of C o nt r oll e d G r o u p. U n d er 2 9 U. S. C. § 1 3 0 1 ( a)( 1 4), a '' c o ntr oll e d gr o u p "
          c o m pi'is es all b usi n ess es u n d er c o m m o n c o ntr ol, as d et e n ni n e d u n d er P B G C r e g ul ati o ns t h at ar e
          c o nsist e nt a n d c o e xt e nsi v e wit h Tr e a s ur y r e g ul ati o ns u n d er I R C § § 4 1 4( b) a n d ( c) . A " p ar e nt -
          s u bsi di ar y " c o ntr oll e d gr o u p .i s a c h ai n .of or g a ni z ati o ns c o n n e ct eJ t hr o u g h o w n ers hi p of a
          c o ntr olli n g i nt er est wit h a c o m m o n p ar e nt or g a ni z ati o n. " 2 6 C. F. R. § l. 4 1 4( c)- 2( b)(l). T h e t er m
                                                                                         a
          " or g a ni z ati o n " m e a ns a s ol e pr o pri et ors hi p, p art n ers hi p, a tr ust, a n est at e, or a c or p or ati o n. 2 6
          C. F, R. § 1. 4 1 4( c) -2( a), f o t h e c as e of a c or p ot ati o n, t h e.t er m " c o ntr olli n g i nt et est ' m e a ns
                                                                                                                                    1


          o w n ers hi p of at l e ast 8 0 % of all v oti n g st o c k of t h e c or p or ati o n or at l e ast 8 0 % of t h e t ot al v al u e
          of all st o c k of t h e c or p or ati o n. 2 6 C. F, R. § l . 4 1 4( c)- 2( b)( 2)(i)( A),



                                                                                       P a g e 1 of 4




                                                                                                                                  E B -0 0 0 1 9 0 1 3
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-3
                                                             2 6 2- 2 4Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g7e of7 9of 9




          . P B G C h as d et et mi n e d t b at; as oft h e t e n ni n ati o n d at e oft h e Pl a n, ( 1) E B W L C; ( 2) E b er
  Br os. & C o. l n c'. ('' E b er Br o ~."); ( 3) E be 1· Br os. Wi n e & Li q u or M etr o, I nc. (" E b er M etr o''t a n d
  ( 4) E b er- C o m 1 e cti c ut, L L C ( " E b er- C T'') c o nstit ut e d a p ar e nt -s u bsi di ar y c o ntr oll e d gr o u p b as e d
  o n ( a) E b et Br os.' di r ect o w n ers hi p .o f l 0 0 % of E B W L C, ( b) E B W L C' s dir e ct o w n ers hi p of
  1 0 0 % of E be 1 ' M etr o, a n d ( c) E b yr M etr o' s dir e ct o w n ers hi p of 8 5 % of E b er -.C T. C o ns e q u e ntl y,
  E B W L C, E b er Br o s ., E b er M etr o, a n d E b er- C T ar e j oi ntl y a n d s e v er all y li a bl e f or t h e·B RI S A
  li a biliti es r es ulti n g fr o 1 n t h e t e 1 mi n ati o n of t h e Pl a n .

             3, E m pl o y e r Li a bilit y U n d e r 2 9 U. S. C. § 1 3 6 2( b). U n d er 2 9 U S. C. § 1 3 6 2( b), t h e pl a n
 s p o ns or a n d e a c h m e m b er of its c o ntr oll e d gt o u p ar ej oi ntl y a n d s e v er all y li a bl e t o t h e P B G C f or
 e m pl o y, er li a bilit y ari si n g u p o n t e n ni n ati o 1 1 of a p e nsi o n pl a n ·c o v er e d b y Titl e I V of E RI S A
 (" E m pl o y er Li a bilit y "), E m pl o y er Li a bilit y is e q u al t o t h e a m o u nt of t h e u nf u n d e d b e n efit
 li a biliti es u n d er t he Pl a n as of t h e t er mi n ati o n d at e, t o g et h er wit h i nt er est fr o m t h e t e n ni n ati o n
 d at e. 2 9 U. S .C. § 1 3 6 2( b)(l ), T h e a m o u nt of u nf u n d e d b e n efitli a biliti es is t h e e x c ess of t h e
 pr es e nt v al u e of b e n efit li a biliti es u n d er t h e Pl a n, d et er mi n e d o n t h e b asis of a ct u ari al ·
 ass u m pti o ns p!' es cri b e d b y t h e P B G C, o v er t h e pr es e nt v al u e of Pl a n ass ets. 2 9 -U. S . C.
 § l 3 0 1( a)( 1 8).

              Wit h r es p e ct t o t h e Pl a n, P B G C h as d et er mi n e d t h at as of A pril 3 0, 2 0 l Q, b e n efit
  li a biliti es w er e .$ 1 1 , 2 52, 8 1 6 a n d Pl a n ass ets Were $ 6, 0 8 7, 0 5 2 , T h er ef or e, t h e a m o u nt of
 -u nf u n d e d b e n efit li a biliti es is $ 5 1 1 6 5, 7 6 4, pl us i nt er est.

            P urs u a nt t o P B G C r e g ul ati o n 2 9 C. F. R. § 4 0 6 2. 7( a) a n d ( c), t h e i nt er est r at e us e d i n
 d et er mi ni n g t h e e m pl o y er li a bllit yi s t h e a n n u al mt e pr es cri b e d u n d er 2 6 U. S . C. § 6 6 0l( a). As of
 M ar q h 2 2, 2 0 1 6, i nt er est of $ 1, 0 7 2, 1 5 6 h a s a c cr u e d o n t h e u nf u n _d e d b e n efit H a biliti es of t h e
 Pl a n . A c c or di n gl y, t h e t ot al a m o u nt of E m pl o y er Li a bilit y o w e d j oi ntl y a n d s e v er all y b y
 E B W L C, E b er Br os., E b er M ett o a n d E b er- C T t o P B G C as .of t his d at e is $ 6, 2 3 7, 9 2 0.

            4. Li e n U n d e r 2 9 U. S. C. § 1 3 6 8. P urs u a nt t o 2 9 U. S. C. § l 3 6 8( a) a n d 2 9 C. F. R.
  § 4 0 6 8 A, if a p ers o n li a bl e u n d er 2 9 U , S. C. § 1 3 6 2 f ails or r ef us es t o p a y t h e E m pl o y er Li a bi Ht y ·
 wit hi n t h e ti m e s p e cifi e d i n a d e m a n d l ett er, t h e P B G C will h a v e a.li e n 0 1 1 all of t 4 e pr o p ert y a n d
 ri g hts t o pr o p ert y b el o n gi n g t o t h e li a bl e p ers o ns. T h e a m o u nt of t h e li e n is t h e l ess er of t h e
 li a bifit y, i n cl u di n g i nt er est, or 3 0 p er c e nt of t h e c oll e cti v e n et w ort h o Jt h e li a bl e c o ntr oll e d gr o u p
 as oft h e t er mi n ati o n d at e of t h e pl a n.

            P B G C h as d et e n ni n e d t h at as of A pril 3 0; 2 0 1 0, t h e c oll e cti v e n et w ort h of t h e c o ntr oll e d
 gr o u p c o nsisti n g of E B W L C; E b er Br os. , E b er M etr o a n d E b er- C T w as $ 7, 2 9 1, 6 6 6.
 C o ns e q u e ntl y, u p o n f ail ur e t o p a y i n a c c or d a n c e wit h t his d e m a n d, P B G C will h a v e a li e n o n all
 pr o p e 1t y of E B W L C, E b er Br os., E b er M etr o a n d E b er- C T i n t h e a m o u nt of 3 0 p er c e nt of its
 c oll e cti v e n et w ort h, or $ 2, 1 8 7, 5 0 0,

      .     5. P a y m e nt of E m pl o y e r Li a bi.lit y. P B G C h er e b y d er n a n ds p a y m e nt of $ 2,J 8 7, 5 0 0 n o
 l at er t h a n 2: 0 0 p. m, E ast er n D a yli g ht Ti m e, A pril 4, 2 0 1 6.



                                                                P a g ~ 2 of 4




                                                                                                               E B- 0 0 0 1 9 0 1 4
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-3
                                                             2 6 2- 2 4Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g8e of8 9of 9




              As pr o vi d e d i n 2 9 C. F .. R. § _§ 4 0 6 2. 3(. b) a n d 4 0 o 2. 9; P B G C m a y pr es cri b e c o m m er ci all y
 r e a s o n a bl e t er ms f or p a y m e nt of s o m u c h of t h e E m pl o y el' U a b Hit y as e x c e e ds .J O p er c e nt of t h e
 c oll e cti v e n et w ort h of A B C's c o ntr oll e d gr o u p. T h at a m o u nt is $ 4, 0 5 0 \ 4 20.

            As pr o vi d e d i n 2 9 C. F. R. § 4 0 6 2. 9( b), a p ers o n li a bl e t o P B G C u n d er 2 9 U. S. C.
 § 1 3 6 2( b) m a yr e q u est d ef err e d p a y m e nt t er ms f or a n y p orti o n of t h e E m pl o y er Li a bilit y. T h e
 r e q u est m ust b e h.i writi n g a n d i n cl u d e t h e i nf or m ati o nr e q uit e d u n d er 2 9 C. F. R. § § 4 0 6 2. 6 a n d
 4 0 6 2. 9;

             I n or d er t o a v oi d f urt h er e nf or c e m e nt a cti o n b y P B G C u n d er 2 9 U. S. C. § § 1 3 6 2( b) a n d
 1 3 6 8, E B W L C, E b er Br os., E b er M etr o a n d -E b er- C T m ust, n o l at er t h a n t h e d at e s p e cifi e d
 a b o v e, eit h el' ( a) p a y P B G C $ 2, 1 8 7, 5 0 0, a n d e nt er i nt o t er ms t o p a y t h e r e m ai n d er or ( b) e nt er
 i nt o alt er n ati v e a n a n g e m e nts wit h P B G C. If E B W L C, E b er ·Br os., E b er M etr o a n d E b er- C T d o
 n ot c o m pl y wit h t his d e m a n d; P B G C m a y t a k e f urt h er .e nf or c e m e nt a cti o n, i n cl u di: p g, b ut n ot
 li mit e d t o, p erf e cti n g a n d e nf or ci n g t h e He n u n d er 2 9 U. S. C. § 1 3 6 8 a n d/ or i nstit uti n g a ci vil
 a cti o n t o·c oll e ct t h e f ull a m o u nt of t h e E m pl o y er Li a bilit y. 2 9 U. S. C. § § 1 3 0 3'( e) a n d l 3 6 8( d).

              6, Li a b.ilit y f o r T(l r mi n ati o n P r e mi u ms U n d e r 2 9 . U. S. C. § § 1 3 0 6, 1 3 0 7. E B W L C,
  E b er Br os., E b er M etr o !:i n d . E b er- C T ar ej oi ntl y a n d se veral L y li a bl e t o P B G C f or t er mi n ati o n
 ,pr e mi u ms of $ 1, 2 5 0 pe 1· y e ar p er Pl a n p al'ti ci p a nt f or e a c h of t h e t hr c e·y c ars f oll o wi n g t h e
  est a blis h m e nt of t h e Pl a n 1s t er mi n ati o n d at e, See 2 9 U. S, C, § § .l 3 0 6( a)( 7), 1 3 0 7; 2 9 C. F. R. § §
  4 0 0 6. 7, 4 0 0 7 . 1 3. T h er e w er e 4 3 4 p arti ci p a nts i n t h e Pl a n at t h e a p pli c a bl e ti m e. T h er ef or e, t h e
  a m o u nt of e a c h of t h e t hr e e a n n u al t er mi n ati o n pr e mi u ms is $ 5 4 2; 5 0 0. P a y m e nt of t h e
  t er mi n ati o n pr e mi u m is dti e o n t h e 3 0 t h d a y of e a c h t w el v e m o nt h p eri o d b e gi n ni n g wit h t h e first
  f ull c al e n d ar m o nt h f oll o wi n g t h e m o nt hi n w hr c h t h e d at e of Pl a n t er mi n ati o n w as est a blis h e d.
  S e e 2 9 C. F. R. § 4 0 0 7. 1 3(f). T h e d at e of Pl a n t e n ni n ati o n w as est a blis h e d u p o n e ntr y of t h e Or d er
 t er mi n ati n g t h e Pl a n o n J a n u ar y 1 9, 2 0 1 6. T h er ef or e, p a y m e nt of t h e first $ 5 4 2, 5 0 0 t er mi n ati o n
  pr e mi u m w as d u e o n M ar c h I, 2 0 1 6, P a y m e nt of t h e.s e c o n d $ 5 4 2, 5 0 0 t et' mi n ati o n pr e mi u m is
  d u e o n M ar c h 2, 2 0 1 7. P Q y m e ht of t h e t hir d a n dfi mil $ 5 4 2, 5 0 0 t er mi n ati o n pr e mi u m is d u e o n
  M ar c h 2, 2 0 1 8.

             I nt et est f or a n y p ast- d u e t e n ni n ati o n pt e mi u m s a c cr u e s at t h e at m u al r at e pr es cri b e d i n
 s e cti o n 6 6 0 1( a) oft h e I nt e m aJ R e v e n u e C o d e, c o m p o u n d e d d ail y. S e e 2 9 C. F. R. § 4 0 0 7. 7.
 P B G C c al c ul at es t h at as of M ar c h 2 2; 2 0 1 6, i nt er est of $ 9 3 5 . 0 0 h as ,i c cr n e d o n u n p ai d
 t er mi n ati o n pr e mi u ms. F or p a y m e nt i nstr u cti o ns, pl e as e r ef er t o P B G C's w e bsit e at:
 htt p;/ / p b g c. g o v / pr a c/ pr e m/t cr mi n ati o n. pr e mi u m s . ht ml.

            F ail ur e t o p a y o utst a n di n g t e ntii n ati o n pr e mi u ms m a y r es ult i n f urt h er e nf or c e m e nt a cti o n
 b y P B G C, i n cl u di n g, b ut n ot li mit e d t o, i nstit uti n g a ci vll a cti o n, or r ef e ni n g t h e d e bt t o t h e
 U nit e d St at es Tr e a s ur y D e p ait m e nt' s Fi na 1 1cial M a n a g e m e nt S er vi c e f or c oll e cti o n u n d er 2 9
 C. F. R. § 4 9 0 3,

             7. Eff e cti v e n e s s of t his D e m a n d u n d e r 2 9 C. F. R. § 4 0 6 8, 3( c). P urs u a nt t o P B G C
 r e g ul ati o n, 2 9 C. F. R. § 4 0 6 8. 3( c), t h e P B O C m a y d e m a n d p a y m e nti m m e di at el y u p o n
 d et er mi ni n g t h e a m o u nt of li a bilit y i n a n y c as e i n w hi c h it b eli e v es t h at its a bilit y t o o bt ai n

                                                                P a g e 3 of 4




                                                                                                                E B- 0 0 0 1 9 0 1 5
C a s Case
      e 1: 1 6-1:16-cv-09517-LAK
                c v- 0 9 5 1 7- L A K- K H P Document
                                              D o c u m e nt378-3
                                                             2 6 2- 2 4Filed
                                                                          Fil e09/13/21
                                                                                d 1 1/ 0 8/ 1 9Page
                                                                                                 P a g9e of9 9of 9




 p a y m e nt is'i n j e o p ar d y. I n t hi s c as e, P B G C b eli e v ei; t h at its a bilit y t o o bt ai n p a y m e nt is i n
 j e o p ar d y d u e t o t h e cir c u m st a n c e s of t his c as e, i n cl u di n g p o s si bl e st at ut e ofli mit ati o n s
  ar g u m e nts, a n d E b er- C T's b eli ef t h at h a vi n g art u nr es ol v e d li a bilit y t o P B G C will c a u s e t h e m t o
  l os e c ust o m ers a n d d e gr a d e t h eir b usi n ess, S e e als o 2 9 C. F. R. § 4 0 0 3 . 2 2( b) ('' P B G C m a y, .i n its
 .dis cr eti o n, or d er t h att h e i niti al d et er mi n ati o n i n a c as e is eff e cti v e o n t h e d at e it is iss u e d,'').

            P B G _C a c c or di n gl y d.e m a n ds, b y 2 p, m, E a st er n D a yli g ht Ti m e o n A pril 4, 2 0 1 6:

            1.         P a y m e nt of E m pl o y er Li a bilit y of $ 2, 1 8 7, 5 0 0 i n a c c or d a n c e wit h p ar a gr a p h 5
                       a b o v e; a n d
            2.         E nt er i nt o t er m s wit h , P B G C f or p a y m e nt of.t h e r e m ai n d er of t h e E m pl o y er
                       Li a bilit y i n t h e a m o u nt of $ 4, 0 5 0, 4 2 0, i n.a c c or d a n c e wit h p ar a gr a p h - 5 a b o v e .

              B e c a us e t h e P B G C is i n v o ki n g 2 9 C. F. R. § § 4 0 0 3, 2 2( b) a n d 4 0 6 8. J( c) , t h er e is n o ti g ht
 t o.a p p e al p urs u a: nt t o 2 9 C. F, R. § 4 0 0 3, A c c or di n gl y, t his d et e n ni n ati o n is eff e cti v e as of t h e .
 d at e of t his l ett er, p ur su a nt t o 2 9 C. F. R. § 4 0 0 3. 2 2( b).

             P a y m e nt of t h e a b o v e-st at e d a m o µ nts s h o ul d be m, a d e b y wir e tr a nsf er t o t h e P B G C's
 a c c o u nt at t h e St at e Str e et B a n k a n d Tr ust C o m p a n y, B ost o n, M ass a c h us etts (t h e P B G C
 c u st o di a n b a n k) , Wir e ti' a nsf er i n str u cti o n s ar e e n cl os e d, A n y q u e sti o n s r e g ar di n g t his d e m a n d
 s h o ul d b e dir e ct e d t o Ms. Ki m b erl y Ne u r e h er of P B G C's Offi c e of t h e C hi ef C o u ns el. Ms.
 N e ur eit er c a n b e tt a c h e d at ( 2 0 2) 3 2 6- 4 0 2 0 e xt. 3 5 8 1 , or n e ur eit er, ki m b erl y. @ p b g c. g o. v .

                                                        Si n c er el y,


                                                  ~ 6 ~
                                                      . ~·
                                                           . ,-
                                                        K ar e n L. M orris, A cti n g Dir e ct or
                                                        C or p or at e Fi n a n c e a n d R esti u ct uri n g D e p art m e nt

E n cl os ur e




                                                               P a g e 4 of   4




                                                                                                                E B- 0 0 0 1 9 0 1 6
